Citation Nr: 0104631	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  90-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of an injury to the left great toe.

2.  Entitlement to a compensable evaluation for the residuals 
of a nondisplaced fracture to the right second to fifth ribs.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1970, with various periods of active duty for training in the 
Reserves for the period from November 1972 to November 1987, 
and from November 1990 to November 1993, including verified 
active duty for training from June 4, 1986, to June 8, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to an evaluation in excess of 20 
percent for chronic ligament sprain of the left ankle with 
calcification, status post tarsal tunnel release, will be the 
subject of a separate decision.


FINDINGS OF FACT

1.  The veteran's residuals of an injury to the left great 
toe do not affect more than one toe, and do not equate to 
symptomatology that produces either moderate impairment due 
to malunion or nonunion of the tarsal or metatarsal bones, or 
severe hallux rigidus.  

2.  There is no objective medical evidence of functional 
impairment due to the residuals of a nondisplaced fracture to 
the right second to fifth ribs



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of an injury to the left great toe have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.31, 4.40, 4.59, 4.71a, Codes 5280, 5281, 
5282, 5283 (2000). 

2.  The criteria for a compensable evaluation for the 
residuals of a nondisplaced fracture to the right second to 
fifth ribs have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.71a, Code 5297 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations of his service 
connected residuals of an injury to the left great toe and 
residuals of a fracture of the right second and fifth ribs 
are inadequate to reflect their true level of severity.  In 
particular, he argues that he has pain of the left toe on 
walking, especially on walking long distances.  He also 
states that he has difficulties in wearing both his 
orthopedic shoes and his ankle brace at the same time.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The record indicates that entitlement to service connection 
for the residuals of an injury to the left great toe, and 
entitlement to service connection for the residuals of a 
nondisplaced fracture to the right second to fifth ribs was 
established in an August 1995 rating decision.  A zero 
percent evaluation was assigned for each of these 
disabilities, which currently remains in effect.  The 
effective date of service connection for the toe disability 
was August 2, 1992.  The effective date of the disability of 
the ribs was March 2, 1994.  The veteran's disagreement with 
this decision has resulted in the current appeal.  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Left Great Toe

The rating code does not contain a listing for the residuals 
of an injury to the left great toe.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
RO has evaluated the veteran's disability under the rating 
code for hammer toe.  

Under the rating code for hammer toe, a single toe with this 
disability is evaluated as zero percent disabling.  When this 
disability affects all the toes of one foot without claw 
foot, then a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Code 5282.  

The Board notes that other rating codes may also be for 
consideration by analogy.  Under the rating code for malunion 
or nonunion of the tarsal or metatarsal bones, moderate 
impairment is evaluated as 10 percent disabling.  Moderately 
severe impairment is evaluated as 20 percent disabling.  
Severe impairment is evaluated as 30 percent disabling.  
38 C.F.R. § 4.71a, Code 5283.  This rating code does not 
contain provisions for a zero percent evaluation.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The rating code for hallux rigidus, unilateral, is for 
consideration.  Severe hallux rigidus is to be evaluated as 
severe hallux valgus, which warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Codes 5280, 5281.  A zero percent 
evaluation is merited when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes VA medical records 
dated February 1993.  The veteran's left foot had tenderness 
over the first metatarsophalangeal, with pain on range of 
motion.  An X-ray study was unremarkable.  

May 1993 records indicate that the veteran had complained of 
a painful left great toe joint for the past eight months.  He 
experienced pain with activity and walking, and was not able 
to run.  He also noted swelling.  On examination, there was 
mild crepitation, and pain on range of motion testing.  The 
initial impression was an osteochondral fragment of the left 
foot, leading to hallux limitus.  These records further 
indicate that the veteran underwent surgery for an 
osteochondral defect of the first metatarsophalangeal joint 
of the left foot this same month.  

Follow up records show that the veteran was seen in June 
1993.  There was moderate edema with discoloration of the 
skin.  There was also decreased sensation of the plantar 
aspect of the hallux.  There was no pain on range of motion 
of the first metatarsophalangeal joint.  The assessment was 
cellulitis.  

July 1993 records state that the veteran noted improvement.  
There was still some slight tenderness on range of motion 
testing.  He continued to have mild edema and erythema.  The 
range of motion was smooth except at the end of the range.  
The assessment was that the veteran was healing.  

Records from August 1993 state that there was good range of 
motion of the great toes bilaterally.  There was pain on full 
range of motion on the left, but no tenderness.  Additional 
August 1993 records note that the veteran was seen for follow 
up of the left foot surgery.  He stated that he could perform 
all of his duties at present.  On examination, the left foot 
scar was completely healed.  There was no tenderness, no 
swelling, and no limitation of motion.  

September 1993 records show that the veteran continued to 
complain of bilateral pain of the first metatarsophalangeal 
joint.  Records from November 1993 show that the veteran was 
feeling better when wearing his arch supports.  He was still 
experiencing some soreness.  The assessment was hallux 
rigidus, bilateral.  

VA records from February 1995 show that the veteran was 
status post surgery in May 1993.  He was wearing supports, 
but continued to be symptomatic on both feet.  The veteran 
required follow up and additional reevaluation.  The 
provisional diagnosis was hallux rigidus.  

June 1995 records show that the veteran presented with pain 
of the left foot.  The May 1993 surgery was noted.  On 
examination, there was no sign of infection.  There was 30 
degrees of dorsiflexion of the left metatarsophalangeal 
joint.  An X-ray study noted degenerative joint disease of 
this joint. 

VA treatment records dated April 1997 state that the veteran 
was status post removal of a bone spur of the first left 
metatarsal joint, with good relief of symptoms.  He now 
complained of vague forefoot aching across all five 
metatarsal joints.  On examination, there were no hammertoes 
or gross deformities of the forefoot.  The veteran did not 
have soft tissue swelling or point tenderness.  Sensation was 
grossly intact.  The impression was vague forefoot pain, 
doubt stress fracture.  The plan was to issue the veteran 
prosthetics for his shoe.  

June 1997 records indicate that the veteran reported no 
better results with the prosthetics.  The assessment was 
bilateral metatarsalgia of unknown etiology.  Other June 1997 
records note reports of numbness of his left toes.  He 
continued to complain of bilateral foot pain in August 1997.  

The veteran was afforded a VA examination in August 1997.  He 
had a history of left metatarsal surgery.  He wore a shoe 
insert, which helped with the pain.  On examination, the 
veteran did not have hammertoes, claw feet, or any other 
deformities.  The diagnoses included bilateral foot surgeries 
with functional defects secondary to pain, and functional 
effects of pain on daily activity secondary to previous ankle 
fractures and metatarsal stenosis.  An X-ray study of the 
feet conducted at this time resulted in an impression of 
moderate degenerative joint disease of the first 
metatarsophalangeal joint of both feet. 

Private treatment records dated October 1997 show that he was 
seen for complaints involving both feet.  The history of the 
1993 surgery of the left big toe was noted.  However, no 
current findings pertaining to this toe were described.  The 
impression included bilateral chronic foot strain.  

The veteran underwent a private examination in October 1998.  
The focus of this examination was the veteran's left ankle 
disability.  However, the history of the 1993 surgery to the 
left forefoot was noted, and said to be unrelated to the 
ankle problem.  On examination, there were no neurologic 
deficits in either foot.  There was a healed longitudinal 
incision on the dorsal surface of the first 
metatarsophalangeal joint of the left foot, which measured 
approximately one inch in length, and was well healed and 
nontender.  On examination, the veteran had relatively well 
maintained longitudinal arches bilaterally, and well aligned 
forefeet.  The impressions included plantar fasciitis of the 
feet, bilateral, but did not include any that were pertinent 
to the left great toe.  He also expressed an opinion 
regarding the effect of the veteran's left ankle disability 
on his employability, but did not discuss the left toe.  

The veteran appeared at a hearing before a hearing officer at 
the RO in February 1999.  The veteran noted that he had 
injured his left ankle playing basketball, and had injured 
his left great toe in a bus accident.  He testified that he 
wore special inserts in his shoes because of his toes.  He 
stated that his ankle disability and his toe disability were 
related.  He said that he had a lot of numbness in his left 
foot, which he blamed partially on the swelling of the foot, 
and partially on a back disability.  He argued that it was 
impossible to evaluate his toe disability separately from his 
left ankle disability and other foot problems.  See 
Transcript.

VA treatment records dated February 1999 to December 1999 
show that the veteran was seen for complaints of pain 
involving his left foot.  The diagnoses included heel spur 
syndrome, and plantar fasciitis.  

The veteran appeared at a hearing before the undersigned 
Board member at the RO in November 2000.  He testified that 
he had injured his left great toe in a bus accident.  He said 
that the left great toe was painful on walking, but there was 
no pain at rest.  The toe could move up and down, but this 
also produced pain.  There was no swelling of the toe.  The 
veteran reported numbness in this toe, as well as his other 
toes.  He continued to wear inserts for this foot.  See 
Transcript. 

The Board finds that a compensable evaluation for the 
veteran's disability of the left great toe is not warranted.  
The evidence shows that the veteran underwent successful 
surgery for his disability in May 1993.  By August 1993, his 
surgical scar was well healed, and he no longer had 
tenderness, swelling, or limitation of motion.  Since August 
1993, the veteran has continued to be seen for various 
complaints involving the left ankle and foot, including some 
pain of the left great toe, and degenerative joint disease of 
this toe was first noted in June 1995.  The August 1997 VA 
examination also noted some functional limitation of the left 
foot due in part to metatarsal stenosis.  However, no 
findings relevant to the toe were noted on private 
examination in October 1998.  The veteran has testified that 
he experienced some pain on walking, but not at rest.  The 
Board finds that none of the relevant rating codes provide a 
basis for a compensable evaluation.  The veteran's disability 
affects only a single toe.  Therefore, a compensable 
evaluation under the rating code for hammer toe is not 
warranted.  38 C.F.R. § 4.71a, Code 5282.  As the only 
symptomatology noted since 1993 is pain on use, the Board 
finds that this does not equate to moderate impairment under 
the rating code for malunion or nonunion of the metatarsal 
bones.  38 C.F.R. § 4.71a, Code 5283.  Finally, the veteran's 
symptoms do not equate to severe hallux rigidus.  38 C.F.R. 
§ 4.71a, Codes 5280, 5281.  The Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59 in reaching this 
decision, but these do not provide a basis for an increased 
evaluation under any of the appropriate rating codes.  As 
noted, the only current symptomatology is pain on use, but 
this has not been shown to be of such a degree as to result 
in either the equivalent of moderate impairment under the 
rating code for malunion or nonunion of the metatarsal bones, 
or the equivalent of severe hallux rigidus.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Codes 5280, 5281, 5283.  As the veteran 
has not met the requirements for a compensable evaluation 
under any of the applicable rating codes, the zero percent 
evaluation currently in effect is continued.  38 C.F.R. 
§ 4.31.  


Fracture of the Ribs

The record indicates that entitlement to service connection 
for the residuals of a nondisplaced fracture to the right 
second to fifth ribs was established in an August 1995 rating 
decision.  A zero percent evaluation was assigned for this 
disability, effective from March 1994.  

The rating code does not contain a listing for the residuals 
of a nondisplaced fracture of the ribs.  The veteran's 
disability has been evaluated as analogous to removal of the 
ribs.  Removal of more than six ribs is evaluated as 50 
percent disabling.  Removal of five or six ribs is evaluated 
as 40 percent disabling.  Removal of three or four ribs is 
evaluated as 30 percent disabling.  Removal of two ribs is 
evaluated as 20 percent disabling.  Removal of one rib or 
resection of two or more ribs without regeneration is 
evaluated as 10 percent disabling.  The rating for rib 
resection or removal is not to be applied with ratings for 
purulent pleurisy, lobectomy, pneumonectomy, or injuries of 
the pleural cavity.  However, rib resection will be 
considered as rib removal in thoracoplasty performed for 
collapse therapy or to accomplish obliteration of space and 
will be combined with the rating for lung collapse, or with 
the rating for lobectomy, pneumonectomy, or the graduated 
ratings for pulmonary tuberculosis.  A zero percent 
evaluation is merited when the requirements for a compensable 
evaluation are not met.  38 C.F.R. §§ 4.20, 4.31, 4.71a, Code 
5297.  

The veteran was afforded a VA examination of his chest in 
August 1997.  He was noted to have sustained multiple rib 
fractures in an accident in 1992.  The veteran stated that he 
currently had no complaints of any chest pain or shortness of 
breath.  There was no other evidence of lung disease.  The 
examiner stated that there was no functional defect from the 
accident.  The diagnoses included a previous history of rib 
fractures, secondary to an automobile accident with no 
residual effect.  

At the November 2000 hearing, the veteran testified that the 
only time he could feel any problem was when he was running, 
or when he rubbed himself really hard in the area of the 
injury.  There was no pain on normal breathing, but some pain 
on heavy or exertional breathing.  See Transcript. 

The Board finds that entitlement to a compensable evaluation 
for the veteran's disability of the ribs is not warranted.  
The veteran has submitted numerous medical records in support 
of his claims, but they do not reflect any complaints or 
treatment for this disability.  The August 1997 VA examiner 
found that the injury to the ribs did not result in any 
functional defect.  Finally, the veteran has testified that 
he does not have any pain on normal breathing, but only on 
heavy exertion.  The Board finds that the veteran's 
symptomatology does not meet the requirements for a 
compensable evaluation.  Therefore, an increased evaluation 
is not merited.  38 C.F.R. §§ 4.20, 4.31, 4.71a, Code 5297.  
The provisions of 38 C.F.R. §§ 4.40 and 4.59 concerning pain, 
fatigability, incoordination, and weakness have been 
considered, but as the current medical evidence is negative 
for any functional defects due to this disability, they do 
not provide a basis for a higher evaluation.  


ORDER

Entitlement to a compensable evaluation for the residuals of 
an injury to the left great toe is denied. 

Entitlement to a compensable evaluation for the residuals of 
a nondisplaced fracture to the right second to fifth ribs is 
denied. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

